DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
   				 CROSS-REFERENCE TO RELATED APPLICATIONS
2.     his application is a continuation of U.S. Application Serial Number 16/716,177, filed December 16, 2019, which is a continuation of U.S. Application Serial No. 16/125,242, filed September 7, 2018, which is a continuation of U.S. Application Serial No. 15/722,580, filed October 2, 2017, now issued as U.S. Patent No. 10,090,324, which is a continuation of U.S. Application Serial No. 15/188,273, filed June 21, 2016, now issued as U.S. Patent No. 9,780,115, which is a continuation of U.S. Application Serial No. 14/041,928, filed September 30, 2013, now issued as U.S. Patent No. 9,379,005, which is a divisional of U.S. Application Serial No. 12/825,211, filed June 28, 2010, now issued as U.S. Patent No. 8,803,214, all of which are incorporated herein by reference in their entireties.
                                                      
                                           			       Double Patenting 
3.       The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patent-ably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.   
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 

4.        Claims 2, 9, 10 is/are rejected on the ground of non-statutory obviousness-type double patenting as being un-patentable over claims 1, 7, 8 of U.S. Patent No. 10,090,324 (here and after ‘324). Although the conflicting claims are not identical, they are not patent-ably distinct from each other because the following rationale. 
       Although the conflicting claims are not identical, the scope of the claimed limitations of the instant application as claimed in claim 2 is similar to that of the claimed limitations of U.S. Patent No. 10,090,324 (here and after ‘324), as claimed in claim 1. The only difference is that in the parent case, it was “the first memory element formed in a cavity of the first control gate; the second memory element formed in a cavity of the second control gate”, while the present application does not claim. Therefore, the claims are not patent-ably distinct from each other. 
5.      The following table shows the corresponding conflicting claims between the instant application and U.S. Patent No. 10,090,324 (here and after ‘324).
Application 17/129,146
Patent No US 10,090,324
2. (New) A memory device comprising: a first memory cell including a first memory element located in a first device level of the memory device; a second memory cell including a second memory element located in a second device level of the memory device; a first control gate formed in the first device level to control access to the first memory cell; a second control gate formed in the second device level to control access to the second memory cells; a conductive channel extending through the first and second levels of the memory device, wherein the first memory element is between a first portion the conductive channel and the first control gate, and the second memory element is between a second portion the conductive channel and the first control gate; and a dielectric material electrically separating the first memory element from the second memory element. 
1. A system comprising: a memory device; and an additional device coupled to the memory device to cause e memory device to perform a memory operation, the memory device including: first memory cells located in a first device level of a memory device; second memory cells located in a second device level of the memory device; a first control gate formed in the first device level, the first control gate to control access to the first memory cells, the first memory cells including a first memory cell having a first memory element formed in a cavity of the first control gate; a second control gate formed in the second device level, the second control gate to control access to the second memory cells, the second memory cells including a second memory cell having a second memory element formed in a cavity of the second control gate; a dielectric electrically separating the first memory element from the second memory element; and a channel extending between the first and second memory cells.
9. (New) The apparatus of claim 2, wherein each of the first and second memory elements comprises polysilicon. 
 7. The system of claim 1, wherein each of the first and second memory elements is polysilicon.

10. (New) The apparatus of claim 2, wherein each of the first and second memory elements comprises a dielectric material. 
8. The system of claim 1, wherein each of the first and second memory elements is dielectric material. 


6.        Claims 11, 14, 15 is/are rejected on the ground of non-statutory obviousness-type double patenting as being un-patentable over claims 12, 16, 17 of U.S. Patent No. 10,090,324 (here and after ‘324). Although the conflicting claims are not identical, they are not patent-ably distinct from each other because the following rationale. 
       Although the conflicting claims are not identical, the scope of the claimed limitations of the instant application as claimed in claim 11 is similar to that of the claimed limitations of U.S. Patent No. 10,090,324 (here and after ‘324), as claimed in claim 12. The only difference is that in the parent case, it was “an additional device coupled to the memory device to cause the memory device to perform a memory operation”, while the present application does not claim. Therefore, the claims are not patent-ably distinct from each other. 
7.      The following table shows the corresponding conflicting claims between the instant application and U.S. Patent No. 10,090,324 (here and after ‘324). 
Application 17/129,146
U.S. Patent No. 10,090,324 (here and after ‘324)
11. (New) A memory device comprising: a first memory cell including a first memory element located in a first device level of the memory device; a second memory cell including a second memory element located in a second device level of the memory device, each of the first and second memory elements having a ring shape; a first control gate formed in the first device level to control access to the first memory cell; a second control gate formed in the second device level to control access to the second memory cells; a conductive channel extending through the first and second memory elements; and a dielectric material electrically separating the first memory element from the second memory element.
 
12. A system comprising: a memory device; and an additional device coupled to the memory device to cause the memory device to perform a memory operation, the memory device including: a first non-volatile memory cell including a first memory element, the first memory element having a ring shape; a second non-volatile memory cell including a second memory element, the second memory element having a ring shape; a dielectric electrically separating the first memory element from the second memory element; and a material to form a conductive path through the first and second memory cells. 
14. (New) The apparatus of claim 11, wherein each of the first and second memory elements comprises polysilicon.
16. The system of claim 12, wherein the material to form the conductive path includes polysilicon.
 


15. (New) The apparatus of claim 11, wherein each of the first and second memory elements comprises a silicon nitride.
17. The system of claim 12, wherein h of the first and second memory elements is silicon nitride.


8.        Claims 16, 20-21 is/are rejected on the ground of non-statutory obviousness-type double patenting as being un-patentable over claims 16, 18 and 19 of U.S. Patent No. 10,090,324 (here and after ‘324). Although the conflicting claims are not identical, they are not patent-ably distinct from each other because the following rationale. 
       Although the conflicting claims are not identical, the scope of the claimed limitations of the instant application as claimed in claim 16 is similar to that of the claimed limitations of U.S. Patent No. 10,090,324 (here and after ‘324), as claimed in claim 18. The only difference is that in the parent case, it was “a third dielectric electrically separating the first memory element from e second memory element”, while the present application does not claim. Therefore, the claims are not patent-ably distinct from each other.  
9.      The following table shows the corresponding conflicting claims between the instant application and U.S. Patent No. 10,090,324 (here and after ‘324). 

Application No. 17/129,146
U.S. Patent No. 10,090,324 (here and after ‘324)
16. (New) A memory device comprising: a first conductive region including a protrusion portion; a second conductive region; first memory cell including a first memory element located in a first device level of the memory device; a second memory cell including a second memory element located in a second device level of the memory device, the first and second memory cells located between the first and second conductive regions; a first control gate formed in the first device level to control access to the first memory cell; a second control gate formed in the second device level to control access to the second memory cells; and a conductive channel extending through the first and second levels of the memory device and coupled between the second conductive region and the protrusion portion of the first conductive region.
18. A system comprising: a memory device; and an additional device coupled to the memory device to cause the memory device to perform a memory operation, the memory device including: a first conductive material located in a first device level of a memory device, the first conductive material including a first cavity, the first cavity having a first sidewall; a second conductive material located in a second device level of the memory device, the second conductive material including a second cavity, the second cavity having a second sidewall; a first dielectric formed on the first sidewall; a second dielectric formed on the second sidewall; a first memory element of a first memory cell, the first memory element located in the first cavity and electrically isolated from the first conductive material by the first dielectric; a second memory element of a second memory cell, the second memory element located in the second cavity and electrically isolated from the second conductive material by the second dielectric; a third dielectric electrically separating the first memory element from e second memory element; and a material to form a conductive path through the first and second memory cells.
20. (New) The apparatus of claim 16, wherein each of the first and second memory elements comprises polysilicon.
16. The system of claim 12, wherein the material to form the conductive path includes polysilicon. 
21. (New) The apparatus of claim 16, wherein each of the first and second memory elements comprises a dielectric material. 
19. The system of claim 18, wherein each of the first and second dielectrics includes silicon nitride. 

Allowable Subject Matter
Claim 3-8, 12-13, 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/doc for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899